      Case: 1:20-cv-03882 Document #: 91 Filed: 04/01/21 Page 1 of 5 PageID #:2552




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

SUSAN WOERTH MILLER, et al.,
                      Plaintiffs,

         v.                                                    Case No. 1:20-cv-03882

ASTELLAS US LLC, et al.,                                       Hon. Ronald A. Guzman
                                                               Hon. Heather K. McShain
                      Defendants.


     DEFENDANT AON HEWITT INVESTMENT CONSULTING, INC.’S MOTION TO
    STRIKE PLAINTIFFS’ NEWLY REQUESTED RELIEF AND FOR LEAVE TO FILE A
         SUR-REPLY IN OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL

         1.       Plaintiffs’ Reply in Support of their Motion to Compel, ECF No. 80 (the “Reply”)

seeks entirely new relief by moving to compel AHIC to add two new custodians―David Testore

and Clint Cary―not sought in plaintiffs’ Motion to Compel, ECF No. 69 (“Mot.”). Compare

Reply 2–6, with Mot. 12; see also Proposed Order ¶ 2.1 This is plainly improper.2

         2.       As numerous courts have recognized, a moving party cannot be permitted to

“‘sandbag[]’ an adversary by raising new arguments in a reply brief.”3 A moving party is




1
  Plaintiffs’ failure to raise and discuss their request to add these two individuals as custodians with AHIC prior to
filing the Reply also violated their obligation to meet and confer pursuant to Local Rule 37.2. See Kalis v. Colgate-
Palmolive Co., 231 F.3d 1049, 1059 (7th Cir. 2000) (holding that a party’s failure to meet and confer on its own is a
sufficient basis to deny a motion); Harnish v. Liberty Farm Equine Reprod. Ctr., LLC, 2012 WL 13041529, at *2
(N.D. Ind. Aug. 16, 2012) (denying motion to compel due to failure to meet and confer).
2
  See, e.g., Arceo v. Salinas, 2017 WL 4959590, at *3 (E.D. Cal. Nov. 1, 2017) (denying plaintiff’s request for new
relief in reply because defendants did not have proper notice and was deprived of an opportunity to respond); Balshe
LLC v. Ross, 2011 WL 2669225, at *1 (N.D. Ill. July 7, 2011) (The Court “decline[s] to offer Defendant any relief
outside of, or in addition to” the relief raised in the initial motion.); Horne v. Potter, 2009 WL 10667086, at *1 n.2
(S.D. Fla. Mar. 11, 2009) (declining to address plaintiff’s new request for relief on reply because defendant did not
have an opportunity to respond to the requested relief); Studio & Partners, s.r.l. v. KI, 2008 WL 426496, at *3 (E.D.
Wis. Feb. 14, 2008) (holding that “the reply brief was not the proper vehicle for seeking new relief”).
3
 Univ. Healthsystem Consortium v. UnitedHealth Grp., Inc., 68 F. Supp. 3d 917, 922 (N.D. Ill. 2014) (quoting
Franek v. Walmart Stores, Inc., 2009 WL 674269, at *19 n.14 (N.D. Ill. Mar. 13, 2009)).



                                                          1
    Case: 1:20-cv-03882 Document #: 91 Filed: 04/01/21 Page 2 of 5 PageID #:2553




forbidden from raising new arguments or requesting new relief in reply because “[w]hen an issue

is raised for the first time on reply, the adverse party typically has no opportunity to respond and

the record on that issue, therefore, is developed insufficiently for consideration.”4 As a result,

the Seventh Circuit has consistently held that “arguments raised for the first time in a reply brief

are waived.”5 Likewise, a party cannot request entirely new relief in a reply brief; as such, the

Court should strike (or decline to consider) plaintiffs’ untimely request for two new custodians.

See nn. 2, 5, supra.

         3.       Plaintiffs’ Reply also raises entirely new arguments (not responsive to, and

beyond the scope of, AHIC’s Opposition) and attaches 19 new documents. Reply 7–9. This too

is improper and unduly prejudicial, as AHIC was never provided an opportunity to address these

arguments or documents in its Opposition to the Motion to Compel, ECF No. 73.6 Indeed, courts




4
 Aircraft Gear Corp. v. Marsh, 2004 WL 2222262, at *2 (N.D. Ill. Sept. 30, 2004); see also Shlay v. Montgomery,
802 F.2d 918, 922 n.2 (7th Cir. 1986); Seglin v. Esau, 769 F.2d 1274, 1277 n.1 (7th Cir. 1985).
5
  See e.g., Mendez v. Perla Dental, 646 F.3d 420, 423–24 (7th Cir. 2011) (“[I]t is well-established that arguments
raised for the first time in the reply brief are waived.”) (citing United States v. Dabney, 498 F.3d 455, 460 (7th Cir.
2007)); see also Smith v. Altman, 2015 WL 5675376, at *2 (N.D. Ill. Sept. 21, 2015) (granting motion to strike
because “[n]ew arguments, facts, and exhibits offered in a party’s reply do not allow the other side a fair opportunity
to respond and therefore the Court must disregard them.”); Autotech Techs. Ltd. P’ship v. Automationdirect.com,
Inc., 249 F.R.D. 530, 536 (N.D. Ill. 2008) (declining to consider the reply brief because “reply briefs are for
replying, not for raising new arguments”); see also Trs. of E. Cent. Ill. Pipe Trades Health & Welfare Fund v.
Airport Plumbing & Heating, Inc., 2006 WL 37038, at *2 (C.D. Ill. Jan. 5, 2006) (striking new exhibits submitted
on reply).
6
  Plaintiffs’ attempt to justify their improper request for new relief in their Reply by citing “recently produced
documents and subsequent investigation by Plaintiffs . . . .” Reply 2. But several of the documents that plaintiffs
rely upon, including the DPOC Charters and the organizational chart featured on page 5 of the Reply, were, in fact,
produced before plaintiffs filed their Motion to Compel. Declaration of William D. Pollak, dated March 19, ECF
No. 73–2, ¶ 5. Nor should AHIC be prejudiced by plaintiffs’ premature and hasty rush to seek judicial intervention.
AHIC informed plaintiffs on February 19, and again on March 3 (Declaration of Troy Doles, dated March 9, 2021,
ECF No. 69–1, Ex. 12 at 4; id. Ex. 14 at 1) that it would be making rolling productions of documents in early March.
Instead of waiting for those productions or continuing to try to work with AHIC, plaintiffs filed their Motion to
Compel.



                                                          2
    Case: 1:20-cv-03882 Document #: 91 Filed: 04/01/21 Page 3 of 5 PageID #:2554




routinely grant leave to file a sur-reply when a party introduces a single, new exhibit with its

reply brief; here, plaintiffs rely upon 19 new exhibits in their Reply.7

         4.       For these reasons, AHIC respectfully requests that the Court strike plaintiffs’

request for two entirely new custodians (Clint Cary and David Testore) and permit AHIC to file

the short sur-reply attached as Exhibit A to address the new arguments and documents that

plaintiffs first raised on Reply.8

Dated: April 1, 2021                                  Respectfully Submitted,

                                                      /s/ Brian D. Boyle
                                                      O’MELVENY & MYERS LLP
John R. Landis                                        Brian D. Boyle
FOLEY & LARDNER LLP                                   Shannon M. Barrett
321 North Clark Street, Suite 3000                    1625 Eye Street, NW
Chicago, IL 60654-4762                                Washington, DC 20006-4001
Telephone: (312) 832–4539                             Telephone: (202) 383–5300
                                                      bboyle@omm.com
                                                      sbarrett@omm.com

                                                      Stuart M. Sarnoff (pro hac vice)
                                                      William Pollak (pro hac vice)
                                                      Times Square Tower
                                                      7 Times Square
                                                      New York, NY 10036
                                                      Telephone: (212) 326–2000
                                                      ssarnoff@omm.com
                                                      wpollak@omm.com

                                                      Attorneys for Aon Hewitt Investment Consulting
                                                      Inc. (NKA Aon Investments USA, Inc.)

7
  See Saunders v. Select Portfolio Servicing, Inc., 2019 WL 979609, at *1 (N.D. Ind. Feb. 27, 2019) (“Because the
defendants included a new exhibit with their reply brief, the court will consider Ms. Saunders’s sur-reply[.]”); Almy
v. Kickert Sch. Bus Line, Inc., 2013 WL 80367, at *15 (N.D. Ill. Jan. 7, 2013) (granting leave to file sur-reply where
reply brief “did not raise new arguments but was accompanied by exhibits not previously submitted or discussed”),
aff’d, 722 F.3d 1069 (7th Cir. 2013); see also Meraz-Camacho v. United States, 417 F. App’x 558, 559 (7th Cir.
2011) (holding that there is a “valid reason[]” to file a sur-reply where “the movant raises new arguments in a reply
brief”); Craig v. Dralle, 2018 WL 4699752, at *8 n.4 (N.D. Ill. Sept. 30, 2018) (granting leave to file a sur-reply
where a party raised an argument for the first time in their reply brief); In re Sulfuric Acid Antitrust Litig., 231
F.R.D. 320, 329 (N.D. Ill. 2005) (same).
8
  While AHIC disputes many of the unfounded and inaccurate assertions in the Reply, it has limited this sur-reply to
the arguments and documents that plaintiffs improperly raised for the first time on Reply.

                                                          3
    Case: 1:20-cv-03882 Document #: 91 Filed: 04/01/21 Page 4 of 5 PageID #:2555




                            LOCAL RULE 37.2 CERTIFICATION

       On March 31, 2021 at approximately 3:45 PM EST, Mr. William D. Pollak, Esq. on

behalf of Aon Hewitt Investment Consulting Inc., and Mr. Troy Doles, Esq., counsel for

plaintiffs, conferred by email to discuss the AHIC’s Motion for Leave to File a Sur-Reply. On

March 31, 2021 at approximately 5:30 PM EST, Mr. Pollak and Mr. Doles conferred by phone to

discuss the same. On April 1, 2021, at 10:27 and 11:44AM, Mr. Pollak and Mr. Doles again

conferred by email. During these email and phone exchanges, counsel for plaintiffs and AHIC

worked together in an attempt to reach an agreement regarding this motion but were unable to do

so. Accordingly, plaintiffs stated that they oppose the relief requested in this motion.



       On March 31, 2021 at approximately 8:40 PM EST, Mr. Pollak and Matthew Russell,

Esq., Counsel for Astellas US LLC, the Board of Directors of Astellas US LLC, and the Astellas

Retirement Plan Administrative Committee conferred by email regarding the same. Counsel for

Astellas US LLC, the Board of Directors of Astellas US LLC, and the Astellas Retirement Plan

Administrative Committee stated that they do not oppose such request for relief.


                                              /s/ William D. Pollak
                                              William D. Pollak

                                              Attorney for Aon Hewitt Investment Consulting Inc.
                                              (NKA Aon Investments USA, Inc.)




                                                 4
    Case: 1:20-cv-03882 Document #: 91 Filed: 04/01/21 Page 5 of 5 PageID #:2556




                                  CERTIFICATE OF SERVICE

        I, Brian D. Boyle, hereby certify that on April 1, 2021, I electronically filed the foregoing

DEFENDANT AON HEWITT INVESTMENT CONSULTING INC.’S MOTION TO STRIKE

PLAINTIFFS’ NEWLY REQUESTED RELIEF AND FOR LEAVE TO FILE A SUR-REPLY IN

OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL using the CM/ECF system, which will

send notification of such filing to all registered participants.

                                                /s/ Brian D. Boyle
                                                Brian D. Boyle

                                                Attorneys for Aon Hewitt Investment Consulting
                                                Inc. (NKA Aon Investments USA, Inc.)




                                                   5
